Exhibit 10.53  

 

 

TTM Technologies, Inc. (“the Company”)

Executive Compensation Recoupment Policy

Definitions:

For purposes of this policy, a “Covered Executive” is defined as the Company’s
Chief Executive Officer, any individual that directly reports to the Chief
Executive Officer (except for his /her administrative assistant) or any Officer
of the Company that has been designated as such by the Committee pursuant to
Section 16 of the Securities Exchange Act of 1934, as amended.

For purposes of this policy, “Covered Compensation” shall include (i) annual
cash incentive compensation paid to a Covered Executive under the TTM Incentive
Plan adopted by the Committee (or any successor annual cash incentive plan
adopted by the Committee), and (ii) Restricted Stock Units

(“RSUs”) and Performance Stock Units (“PSUs”) , and/or the resulting shares
vested to Covered Executives pursuant to such grant of RSUs or PRUs, minus any
taxes paid by the Covered Executive on any such compensation as described above.
For the avoidance of doubt, Covered Compensation shall not include base salary
granted to Covered Executives.

In the event that the Company is required to prepare an accounting restatement
due to material non- compliance by the Company with any financial reporting
requirement under the U.S. Federal Securities laws that it is determined to be
the result of an error or fraud committed by a member of management of the
Company (a “Material Restatement Event”), or in the event of a material
violation of the Company’s Code of Conduct by a Covered Executive, the Committee
may, as and to the extent it deems appropriate at the sole and absolute
discretion of the Committee, recoup any and all Covered Compensation issued to
the Covered Executive.

The period for which the Committee may seek the recoupment of Covered
Compensation under this policy shall be up to three years preceding the Material
Restatement Event or a material violation of the Company’s Code of Conduct by a
Covered Executive, but not prior to the enactment of this policy.

Further, the Company may take such other disciplinary action, including but not
limited to actions under other Company policies, against any Covered Executive
as it deems necessary and appropriate, including termination of employment.

This policy shall apply in addition to any right of recoupment against the Chief
Executive Officer and Chief Financial Officer pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002.